Citation Nr: 0721488	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-36 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a 100 percent evaluation for status post 
adenocarcinoma of the prostate was properly reduced to a 60 
percent rating effective August 1, 2003.

2.  Whether an award of additional special monthly 
compensation was properly reduced effective August 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1963 until 
December 1965.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  The veteran underwent a radical retropubic prostatectomy 
in October 2001.

2.  In a February 2002 rating decision, the veteran was 
awarded a 100 percent evaluation for status post 
adenocarcinoma of the prostate. 

3.  In a February 2003 rating action, the RO proposed to 
reduce the veteran's disability rating for status post 
adenocarcinoma of the prostate to 60 percent; following a 
wait period exceeding 60 days, this reduction was implemented 
in a May 2003 rating action, effective August 1, 2003.

4.  The competent evidence shows that the veteran's 
disability picture related to his status post adenocarcinoma 
of the prostate includes urinary incontinence and urinary 
frequency, but renal insufficiency has not been attributed to 
that condition.  

5.  In a February 2002 rating decision, the veteran was 
awarded special monthly compensation for proliferative 
diabetic retinopathy rated at 100 percent with additional 
disability of prostate adenocarcinoma rated at 100 percent, 
pursuant to 38 C.F.R. § 3.350(f)(4).

6.  In a February 2003 rating action, the RO proposed to 
reduce the veteran's rate of special monthly compensation to 
correspond with proliferative diabetic retinopathy rated at 
100 percent with additional disability of prostate 
adenocarcinoma rated at 50 percent or more, pursuant to 
38 C.F.R. § 3.350(f)(3); following a wait period exceeding 60 
days, this reduction was implemented in a May 2003 rating 
action, effective August 1, 2003.

7.  As of August 1, 2003, the veteran was not assigned a 
separate 100 percent evaluation apart from the 100 percent 
rating for the retinopathy for any of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the veteran's status post 
adenocarcinoma of the prostate was proper, and the 
requirements for restoration have not been met. 38 U.S.C.A. 
§§ 1114, 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.115b, Diagnostic Code 7528 (2006).

2.  The reduction of the veteran's special monthly 
compensation for proliferative diabetic retinopathy with 
additional disability of prostate adenocarcinoma from the 
rate allowed under 38 C.F.R. § 3.350(f)(4) to the rate 
allowed under 38 C.F.R. § 3.350(f)(3) was proper, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§§ 1114, 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 3.350.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In the present case, VA issued a February 2003 rating action 
proposing reduction of his evaluation for prostate cancer 
residuals and for his rate of special monthly compensation.  
A March 2003 notice letter accompanied that action, and the 
veteran was afforded 60 days to respond to the proposed 
reduction, as required under 38 C.F.R. § 3.105(e).  When he 
failed to respond in the applicable time period, the 
reduction was implemented by a May 2003 rating decision.  

Based on the above, it is found that all appropriate notice 
requirements were carried out.  There is no indication, nor 
has the veteran contended, that additional efforts are 
required in order to satisfy VA's obligations under the VCAA.   

Discussion

I.  Whether a 100 percent evaluation for status post 
adenocarcinoma of the prostate was properly reduced to a 60 
percent rating effective August 1, 2003.

In a February 2002 rating decision, the veteran was awarded 
service connection for prostate adenocarcinoma.  He was 
assigned a 100 percent rating effective August 8, 2001.  
Then, in a February 2003 rating action, the RO proposed to 
reduce his disability evaluation to 60 percent.  Such 
reduction was accomplished in a May 2003 rating decision.  
The reduction was effective August 1, 2003.  The veteran 
challenges the propriety of that rating reduction.

Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 
38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 
38 C.F.R. § 3.105(e) provides that a rating proposing the 
reduction or discontinuance must be prepared, setting forth 
all material facts and reasons for the action.  Additionally, 
the RO must advise the veteran of the proposed rating 
reduction or discontinuance and afford 60 days in which to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  Id.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  Id.

Again, in the present case, the RO proposed the rating 
reduction in question in a February 2003 rating action.  The 
veteran was sent a notice letter dated in March 2003.  Such 
communication fully detailed the proposal to reduce his 
disability evaluation and apprised him that he had 60 days to 
submit additional evidence to show that a reduction was not 
appropriate.  No evidence was submitted in response to such 
notice, and the reduction was implemented in a May 2003 
rating decision, effective August 1, 2003.  

Based on the foregoing, the Board concludes that the 
procedural requirements regarding proper notification of a 
proposed rating reduction, as outlined in 38 C.F.R. 
§ 3.105(e), were satisfied here.  Therefore, the reduction 
ordered in the May 2003 rating decision is not deemed 
improper on the basis of deficient notice.  

Further regarding rating reductions, the law provides that, 
when a rating has continued for a long period at the same 
level (5 years or more), any rating reduction must be based 
on an examination that is as complete as the examinations 
that formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  A reduction may be accomplished when the 
rating agency determines that evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, 
where a rating has been in effect for less than five years, 
the regulatory requirements under 38 C.F.R. § 3.344(a) and 
(b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  
In such cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

In the present case, the veteran's 100 percent rating, 
reduced to 60 percent in the May 2003 determination on 
appeal, had been in effect for less than 5 years.  As such, 
the requirements under 38 C.F.R. § 3.344(a) and (b) do not 
apply in the instant case.  Nevertheless, the Court has held 
that several general regulations are applicable to all rating 
reduction cases, without regard for how long a particular 
rating has been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry 
as to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations." Brown, 5 
Vet. App. at 421. Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

Based on the considerations set forth above, in most cases 
the Board's task would be to compare the veteran's 
symptomatology prior to and as of the effective date of the 
reduction, to determine whether improvement occurred to 
justify the rating reduction.  However, the instant case 
presents a unique circumstance.  Indeed, under the Diagnostic 
Code at issue, the 100 percent rating initially awarded was 
not designed or intended to be a permanent reflection of the 
veteran's disability picture.  
Rather, the 100 percent rating which the veteran seeks to 
have restored was awarded pursuant to Diagnostic Code 7528, 
for malignant neoplasms of the genitourinary system.  That 
code section affords a single temporary 100 percent 
evaluation and contains no listing or symptomatology 
associated with such rating.  It was awarded solely because 
the veteran underwent radical retropubic prostatectomy in 
October 2001

A Note to Diagnostic Code 7528 provides that following the 
cessation of surgical, X- ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue, with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.

Based on the foregoing, assignment of a 100 percent rating 
under Diagnostic Code 7528 is clearly intended to be 
temporary in nature.  Such evaluation is replaced by a rating 
reflecting residual symptomatology due to therapeutic 
procedure such as surgery.  Therefore, the central question 
for consideration is simply whether the veteran's residual 
symptomatology warrants a rating in excess of the 60 percent 
assigned in the May 2003 rating action.  If so, the 
originally assigned 100 percent rating would be restored.

In considering the residuals of the veteran's status post 
adenocarcinoma, the veteran underwent a VA examination in 
January 2003.  At that time, he reported urinary frequency of 
11 or 12 times per day.  He further reported nocturia six or 
seven times.  The stream was spray-fashioned and it deviated.  
Regarding incontinence, it was noted that the veteran wore 
absorbent materials, which he changed 4 to 5 times per day 
and twice at night.  The veteran denied recurrent urinary 
tract infections and acute nephritis.  There was no 
testicular atrophy.  There was loss of use of a creative 
organ.  

Subsequent VA examination in August 2004 revealed continued 
problems with urinary frequency and incontinence.  It was 
noted that the veteran had received a urethral sphincter 
implant two years earlier to alleviate his incontinence.  
However, he still experienced incontinence despite that 
procedure.  The veteran reported that he wore two absorbent 
pads per day and three per night.  

While acknowledging the severity of the veteran's problems 
regarding urinary frequency and incontinence, there is no 
basis for a rating in excess of 60 percent based on those 
symptoms.  Indeed, 60 percent represents the maximum 
available benefit for voiding dysfunction under the rating 
schedule.  Additionally, the 60 percent evaluation in effect 
from August 1, 2003, exceeds the maximum available rating for 
urinary frequency and obstructive voiding. 

The Board notes that a higher 100 percent evaluation is 
possible based on renal dysfunction.  Specifically, to be 
entitled to that 100 percent evaluation, the evidence must 
demonstrate renal dysfunction requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.   

The evidence of record does not reveal that the criteria for 
a 100 percent evaluation based on renal insufficiency have 
been satisfied.  Indeed, upon VA examination in August 2004, 
BUN was 28 and creatine was 2.3.  In any event, while the VA 
examiner did render an impression of renal insufficiency 
manifested by proteinuria, high creatine, and high BUN, he 
found that such insufficiency was more likely than not 
secondary to diabetes mellitus.  As these symptoms were not 
attributable to residuals of the veteran's radical retropubic 
prostatectomy, they could not justify a 100 percent rating 
even if the lab results met the schedular criteria.  

Again, the rating schedule does not provide for an evaluation 
in excess of 60 percent for incontinence, urinary frequency 
or obstructive voiding.  Moreover, the criteria for a 100 
percent evaluation based on renal insufficiency have not been 
satisfied and, in any event, competent evidence attributes 
the veteran's renal insufficiency to other causes.  There are 
no other Code sections for consideration.  

In sum, the Note to Diagnostic Code 7528 explicitly instructs 
the evaluator to rate malignant neoplasms of the 
genitourinary system at 60 percent only for 6 months and then 
to rate based on residuals.  As discussed in detail, 
evaluation of the veteran's residuals warrants no higher than 
a 60 percent evaluation.  Therefore, the RO's action in 
reducing the initially assigned 100 percent rating to a 60 
percent evaluation was proper.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Whether an award of additional special monthly 
compensation was properly reduced effective August 1, 2003.

In a February 2002 rating decision, the RO awarded special 
monthly compensation based on the loss of use of a creative 
organ.  Such award was effective October 17, 2001.  In that 
same decision, the veteran was also awarded special monthly 
compensation based on loss of vision.  He was additionally 
granted special monthly compensation based on proliferative 
diabetic retinopathy rated at 100 percent disabling with 
additional disability of prostate adenocarcinoma also rated 
at 100 percent disabling.  Then, in a February 2003 rating 
action, the RO proposed to reduce his special monthly 
compensation rating for proliferative diabetic retinopathy 
rated 100 percent with additional disability of prostate 
adenocarcinoma rated 100 percent disabling to the level of 
proliferative diabetic retinopathy rated 100 percent with 
additional disability of prostate adenocarcinoma rated 50 
percent or more disabling.  Such reduction was accomplished 
in a May 2003 rating decision.  The reduction was effective 
August 1, 2003.  The veteran challenges the propriety of that 
rating reduction.

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.

38 U.S.C.A. § 1114(k) provides for special monthly 
compensation if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs, or one foot, or 
one hand, or both buttocks, or blindness of one eye, having 
only light perception, or has suffered complete organic 
aphonia with constant inability to communicate by speech, or 
deafness of both ears, having absence of air and bone 
conduction.  

Under 38 U.S.C.A. § 1114(l), special monthly compensation 
applies if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  

As set forth under 38 U.S.C.A. § 1114(m), special monthly 
compensation is warranted if the veteran, as the result of 
service-connected disability, has suffered 
the anatomical loss or loss of use of both hands, or of both 
legs at a level, or with complications, preventing natural 
knee action with prosthesis in place, or of one arm and one 
leg at levels, or with complications, preventing natural 
elbow and knee action with prosthesis in place, or has 
suffered blindness in both eyes having only light perception, 
or has suffered blindness in both eyes, rendering such 
veteran so helpless as to be in need of regular aid and 
attendance.

38 U.S.C.A. § 1114(n) provides special monthly compensable 
where the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both arms at levels, or with complications, preventing 
natural elbow action with prosthesis in place, has suffered 
the anatomical loss or loss of use of both legs so near the 
hip as to prevent the use of prosthetic appliances, or has 
suffered the anatomical loss of one arm and one leg so near 
the shoulder and hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of both eyes, 
or has suffered blindness without light perception in both 
eyes.

Under  38 U.S.C.A. § 1114(o), special monthly compensable is 
warranted where the veteran, as the result of service-
connected disability, has suffered disability under 
conditions which would entitle such veteran to two or more of 
the rates provided in 
one or more subsections (l) through (n), no condition being 
considered twice in the determination, or if the veteran has 
suffered bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at 60 
percent or more disabling and the veteran has also suffered 
service-connected total blindness with 5/200 visual acuity or 
less, or if the veteran has suffered service-connected total 
deafness in one ear or bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 40 percent or more disabling and the veteran has 
also suffered service-connected blindness having only light 
perception or less, or if the veteran has suffered the 
anatomical loss of both arms so near the shoulder as to 
prevent the use of prosthetic appliances.  

As set forth under 38 U.S.C.A. § 1114(p), in the event that 
the veteran's service-connected disabilities exceed the 
requirements for any of the prescribed rates, the next-higher 
or an intermediate rate may be allowed.  In the event that 
the veteran has suffered service-connected blindness with 
5/200 visual acuity or less and (1) has also suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 30 percent or 
more disabling, the next-higher rate shall be allowed, but 
not to exceed $3,426.00, or (2) has also suffered service-
connected total deafness in one ear or service-connected 
anatomical loss or loss of use of one hand or one foot, the 
next intermediate rate shall be allowed, but not to exceed 
$3,426.00.  In the event that the veteran has suffered 
service-connected blindness, having only light perception or 
less, and has also suffered bilateral deafness (and the 
hearing impairment in either one or both ears is service 
connected) rated at 10 or 20 percent disabling, the next 
intermediate rate shall be allowed, but not to exceed 
$3,426.00.  In the event the veteran has suffered the 
anatomical loss or loss of use of, or a combination of 
anatomical loss and loss of use, of three extremities, the 
next higher rate or intermediate rate, in no event to exceed 
$3,426.00.  

Under 38 U.S.C.A. § 1114(r), authorizes additional 
compensation where any veteran, otherwise entitled to 
compensation authorized under subsection (o), at the maximum 
rate authorized under subsection (p), or at the intermediate 
rate authorized between the rates found in subsections (n) 
and (o) is also entitled to compensation at the rate 
authorized under subsection (k), if such veteran is in need 
of regular aid and attendance.  

38 U.S.C.A. § 1114(s) applies in the cases of housebound 
veterans and is not applicable in the instant case.  

It is further noted that, under 38 C.F.R. § 3.350(f)(4), in 
addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next-higher 
rate provisions set forth under 38 U.S.C.A. § 1114(p), 
additional single permanent disability or combinations of 
permanent disabilities independently ratable at 100 percent 
apart from any consideration of individual unemployability 
will afford entitlement to the next-higher intermediate rate, 
or if already entitled to the next-higher intermediate rate, 
then to the next-higher statutory rate under 38 U.S.C.A. 
§ 1114, but not above the (o) rate.  The disability or 
disabilities independently ratable at 100 percent or more 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C.A. § 1114(l) through 
(n) or the intermediate rate provisions of 38 U.S.C.A. 
§ 1114(o).       

Similarly 38 C.F.R. § 3.350(f)(3) provides that, in addition 
to the statutory rates payable under 38 U.S.C.A. § 1114(l) 
through (n) and the intermediate or next-higher rate 
provisions set forth under 38 U.S.C.A. § 1114(p), additional 
single permanent disability or combinations of permanent 
disabilities independently ratable at 50 percent or more will 
afford entitlement to the next-higher intermediate rate, or 
if already entitled to the next-higher intermediate rate, 
then to the next-higher statutory rate under 38 U.S.C.A. 
§ 1114, but not above the (o) rate.  The disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions of 38 U.S.C.A. § 1114(o).   

Having set forth the legal criteria, the Board will now 
evaluate the merits of the veterans claim.  In doing so, it 
is important to remember that the veteran is in receipt of 
three separate special monthly compensation awards.  He is 
receiving special monthly compensation under 38 U.S.C.A. 
§ 1114 (k) for loss of use of a creative organ.  He is also 
receiving special monthly compensation under 38 U.S.C.A. 
§ 1114(l) for loss of vision.  Neither of these awards is 
directly involved in the instant appeal.  Rather, the rating 
reduction at issue involves a special monthly compensation 
award granted under 38 C.F.R. § 3.350(f), for proliferative 
diabetic retinopathy with additional disability of prostate 
adenocarcinoma.  

The question for consideration is whether the RO's action to 
reduce the veteran's special monthly compensation rating for 
proliferative diabetic retinopathy rated 100 percent with 
additional disability of prostate adenocarcinoma rated 100 
percent disabling to the level of proliferative diabetic 
retinopathy rated 100 percent with additional disability of 
prostate adenocarcinoma rated 50 percent or more disabling 
was proper.  

Simply stated, the veteran's initial special monthly 
compensation award reflecting his proliferative diabetic 
retinopathy with additional disability of prostate 
adenocarcinoma was predicated on the fact that the veteran 
was assigned a 100 percent disability evaluation for his 
prostate adenocarcinoma.  Indeed, the loss of use of a 
creative organ is not among the disabilities contemplated by 
38 U.S.C.A. § 1114(l) through (n).  Moreover, the prostate 
adenocarcinoma disability independently ratable at 100 
percent is separate and distinct from and involves different 
anatomical segments or bodily systems from the veteran's loss 
of vision, for which the veteran is in receipt of special 
monthly compensation under 38 U.S.C.A. § 1114(l).  Therefore, 
the requirements of 38 C.F.R. § 3.350(f)(4) were met at the 
time of the February 2002 rating decision establishing 
monthly compensation for the proliferative diabetic 
retinopathy with additional disability of prostate 
adenocarcinoma.  However, as explained extensively earlier in 
this decision, the veteran's disability evaluation for his 
prostate adenocarcinoma was later properly reduced to 60 
percent effective August 1, 2003.  Consequently, as of August 
1, 2003, the veteran was no longer in receipt of a 100 
percent rating for any service-connected disability.  This 
precludes continuation of special monthly compensation at the 
rate authorized under 38 C.F.R. § 3.350(f)(4).  

Effective August 1, 2003, the veteran is in receipt of a 60 
percent rating for his prostate adenocarcinoma.  Thus, from 
August 1, 2003, the veteran is assigned a disability 
evaluation of 50 percent or more for a disability not 
contemplated under 38 U.S.C.A. § 1114(l) through (n), which 
is separate and distinct from and involves different 
anatomical segments or bodily systems from the veteran's loss 
of vision, for which the veteran is in receipt of special 
monthly compensation under 38 U.S.C.A. § 1114(l).  As such, 
the requirements for an award of additional special monthly 
compensation under 38 C.F.R. § 3.350(f)(3) is appropriate.  

For the reasons set forth above, the reduction of the 
veteran's rate of special monthly compensation for 
proliferative diabetic retinopathy with additional disability 
of prostate adenocarcinoma effective August 1, 2003, 
appropriately coincided with the reduction of his disability 
evaluation for prostate adenocarcinoma for 100 to 60 percent 
disabling.  Without the separate100 percent evaluation, the 
rate of special monthly compensation afforded under 38 C.F.R. 
§ 3.350(f)(4) was no longer available, limiting the veteran 
to entitlement to the lesser rate of special monthly 
compensation provided under 38 C.F.R. § 3.350(f)(3).  


As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

The reduction of a 100 percent evaluation for status post 
adenocarcinoma of the prostate to 60 percent, effective 
August 1, 2003, was proper.

The reduction of the rate of special monthly compensation for 
proliferative diabetic retinopathy with additional disability 
of prostate adenocarcinoma, effective August 1, 2003, was 
proper.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


